Case 1:20-cr-00027-TSK-MJA Document 20 Filed 07/14/20 Page 1 of 3 PageID #: 47



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG


UNITED STATES OF AMERICA,

            Plaintiff,

      v.                                    Crim. Action No. 1:20-CR-27
                                                 (Judge Kleeh)

RETA MAYS,

            Defendant.


                                    ORDER

      This matter is scheduled for a Plea Hearing on Tuesday, July

14, 2020, at 2:00 P.M. at the Clarksburg, West Virginia point of

holding court. Currently, federal, state, county, and local public

health authorities continue to advise public and private agencies

to   take   necessary    and   appropriate    precautions   to   reduce   the

possibility of exposure to COVID-19 and slow the spread of the

disease.      The   plea   agreement   and    Information   in   the   above-

referenced case is a matter of significant public interest and,

until today, was sealed.

      For reasons appearing to the Court, and to provide a platform

by which members of the public may safely view or listen to the

July 14, 2020, plea hearing without having to personally attend

the hearing, the PLEA HEARING will be accessible via Zoom video
Case 1:20-cr-00027-TSK-MJA Document 20 Filed 07/14/20 Page 2 of 3 PageID #: 48



conference with an option to participate telephonically.                 The

public may access the conference as follows:

Option A (Link):

https://www.zoomgov.com/j/1605980626?pwd=VTNWbnoxQVRTWk9aUmpNK1V
wT2wxQT09

Meeting ID: 160 598 0626

Password: 677389

Option B (Dial-In From Your Location):

+1 669 254 5252 US (San Jose)

+1 646 828 7666 US (New York)

Meeting ID: 160 598 0626

Password: 677389

      The authorization of remote access to the plea hearing via

Zoom video or teleconference is limited and does not authorize

more traditional forms of “broadcasting” court proceedings, such

as livestreaming court hearings on the internet. 1         Persons granted


1 In allowing the hearing to be accessed via video conferencing
technology, the Court is mindful of the March 31, 2020, and April
2, 2020, memoranda from the Executive Committee of the Judicial
Conference   offering  guidance   for   the   use  of   video and
teleconference technology to provide access to the public and the
press in criminal proceedings. The Judicial Conference determined
that Federal Rule of Criminal Procedure 53 does not prohibit the
use of technology authorized by the “Coronavirus Aid, Relief, and
Economic Security Act” (“CARES Act”), (P.L. 116-136, 134 Stat.
281), to provide access to the usual participants and observers of
the criminal proceedings identified in the Act. This authorization
includes not only defendants, lawyers, probation officers, and
court personnel, but others who normally participate in or observe
criminal proceedings including victims, family members, the
public, and the press.         The authorization for video or
                                      2
Case 1:20-cr-00027-TSK-MJA Document 20 Filed 07/14/20 Page 3 of 3 PageID #: 49



access to the hearing are reminded of the general prohibition

against   photographing,     recording,    and   rebroadcasting    of   court

proceedings.      A violation of these prohibitions may result in

sanctions, including removal of court issued media credentials,

restricted entry to future hearings, denial of entry to future

hearings, and any other sanctions deemed necessary by the Court.

      It is so ORDERED.

      The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and all appropriate agencies.

DATED: July 14, 2020


                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE




teleconference access to criminal proceedings expires when the
emergency declared under the CARES Act ends.

                                      3
